Title: To John Adams from George Tennery, 22 August 1798
From: Tennery, George,Boylan, John
To: Adams, John


Dear Sir
Veal Town Augt. 22d. 1798Somerset County East N. Jersey

We the officers of the Lite Infantry Company of the 2d Battallion of the 2d Ridgment of Bernads Town militia feel it incumbent on us in common with those of our Cuntry that have addressd you at this Time to Communicate to you our sentiments with regard to our Country. All though we Differ from maney of our Cityzens in this part we hope you will not be displeasd when we declare our aprobation of your adminastration. Nor that we have so long delaid for which we beg to be excused as it was our intention sometime ago & sent our Communications erly in june to the Editor of the Sentinal of freedom who was aposd to it & therefore neglected it & by voteing for it from another office has made it late.
We do not intend Sir to make eaney Communication but our own. Therefore we commited it to our Companey at there last meeting and they athorised us to make known there Centiments with our own which are as follows. We thinck it incompatable for us or if not so not our duty to dicktate to you whot mesures to adopt. Confideing in the better knowledge of your Electors & the good openion they have established of you & in beliveing that you are disposed for the good of your Cuntry we thinck ourselves safe—We are not disposed to sacrafise our lives or expose our familys to suffer the sorrows of war or the concoquences concomotant there to, but wish that the French & all Europe may establish republickisms on just princables in there Cuntry & ingoy all other rights & prevoledges that god has desired for mankind to ingoy & that pece Liberty & religon may universally prevail we shall ever pray notwithstanding our desires for pece we belive as much as bold concistent with the honer of our Cuntry have bene done to preserve it. & we do sincerely regret the ingury’s & insults done to our Cuntry & if the god of the univerce hath so ordained that we shold ingage in war we hope and trust that he who was our help in time past will be our hope for years to come & teach our hands to work & our fingers to fill and when our Cuntry calls we will trusting in god alone, with full Confadence in our superer officers willingly ingage in its service against every foe of every kind that dare to attempt to arest from us our rights & prevaleges—be asured sir of the fathfullness of those who have subscribed here unto for our selves & Companey who wish you may long be a respeted Presadent of a gratefull people & Late removed to goin the Armeys above where pece shall ever dwell—As there have bene maney lengthey & embeleshed adresses we hope you will not be oposed to this short & plain one—We profess not to be of eaney party a faction but true Americans.
George F. Tennery Capt.John Boylan Ensign